DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 6 and 8-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 5 February 2021 and a follow-up call on 16 February 2021.
The application has been amended as follows in the claims: 


in the apparatus of claim 1, comprising:
supplying [[an]] the aqueous solution of [[a]] the Group I metal salt as [[an]] the electrolytic solution to [[an]] the anode of the electrolysis reactor;
supplying [[a]] the carbon dioxide-containing gas to [[a]] the cathode of the electrolysis reactor;
applying [[a]] the voltage between the anode and the cathode to generate the hydrogen ions, oxygen, and electrons via the electrolysis of water in the anode and substituting the metal cations in the Group I metal salt with the hydrogen ions;
transporting the metal cations generated in the anode to the cathode through [[an]] the ion-exchange membrane and transporting the electrons to the cathode through [[an]] the external electric line; and
reacting carbon dioxide, water, metal cations, and electrons in the cathode to produce the carbonate and/or formate; and
for the purpose of maintaining the concentration of the Group I metal salt in the electrolytic solution to be supplied to the anode, measuring the pH of the electrolytic solution recovered from the products formed in the anode and replenishing the recovered the electrolytic solution with the aqueous solution of the Group I metal salt according to the pH of the electrolytic solution.
16. The method of claim 10, wherein in Step (2), the carbon dioxide-containing gas is supplied to the cathode through [[a]] the gas diffusion layer; and
the water which moved from the anode to the cathode through the ion-exchange membrane, the water vapor in the carbon dioxide-containing gas, or both forms a water film on the surface of [[a]] the cathode catalyst layer.
17. (Cancelled)
18. The method of claim 10, wherein the electrolysis reactor comprises:
[[an]] the ion-exchange membrane;
[[an]] the anode, which comprises [[an]] the anode catalyst layer applied to [[a]] the first surface of the ion-exchange membrane; [[an]] the electrically conductive structure for providing [[a]] the space for the flow of the electrolytic solution; and [[a]] the current collector in which a flow path for supplying reactants and a flow path for releasing products are formed; and
[[a]] the cathode, which comprises [[a]] the cathode catalyst layer applied to [[a]] the second surface of the ion-exchange membrane; [[a]] the gas diffusion layer; and [[a]] the current collector in which [[a]] the flow path for supplying reactants and [[a]] the flow path for releasing products are formed.
20. The method of claim [[17]] 10, wherein the apparatus further comprises [[an]] the ion electrode for measuring the concentration of the carbonate and/or formate recovered from the second gas-liquid separator,
wherein the concentration of the carbonate and/or formate recovered from the second gas-liquid separator is regulated by supplying additional water vapor to the cathode according to the concentration of the carbonate and/or formate recovered from the second gas-liquid separator.

The application has been amended as follows in the abstract:
Remove all paragraph breaks in the abstract.
“The present invention relates to an apparatus and method of preparing carbonate and/or formate from carbon dioxide.  The apparatus of preparing carbonate and/or formate from carbon dioxide (CO2), comprising: an electrolysis reactor comprising (i) an anode which contains an aqueous solution of a Group I metal salt as an electrolytic solution, (ii) an ion-exchange membrane through which metal cations derived from the Group I metal salt and water flow from an anode to a cathode, (iii) a cathode, and (iv) a gas diffusion layer which supplies a carbon dioxide-containing gas to the cathode; a power supply unit of applying a voltage between the anode and the cathode; a first gas-liquid separator of recovering the electrolytic solution from the products formed in the anode; a second gas-liquid separator of recovering carbonate and/or formate from the products formed in the cathode; a pH meter of measuring the pH of the electrolytic solution recovered from the first gas-liquid separator; a first reactant supply unit of supplying (a) the electrolytic solution recovered from the first gas-liquid separator and (b) the aqueous solution of the Group I metal salt with which the recovered electrolytic solution is replenished according to the pH of the electrolytic solution, to the anode; and a second reactant supply unit of supplying carbon dioxide or a mixer comprising carbon dioxide and water vapor to the cathode; wherein, when a voltage is applied between the anode and the cathode, in the anode, water undergoes electrolysis to generate hydrogen ions, oxygen, and electrons, and metal cations in the Group I metal salt are substituted with the hydrogen ions, while the generated metal cations move to the cathode through the ion-exchange membrane and the electrons move to the cathode through an external electric line; and in the cathode, carbon dioxide, water, metal cations, and electrons are reacted and produce carbonate and/or formate.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an apparatus for preparing carbonate and/or formate from carbon dioxide comprising an electrolysis reactor with an ion-exchange membrane, the cathode side with a gas diffusion layer which supplies from a second reactant supply unit carbon dioxide or a mixture of carbon dioxide and water vapor, wherein the apparatus does not comprise a unit for supplying a cathode electrolytic solution to the cathode, wherein the concentration of the carbonate and/or formate recovered from a second gas-liquid separator is regulated by supplying additional water vapor to the cathode according to the concentration of the carbonate and/or formate recovered from the second gas-liquid separator which is measure by an ion electrode.  Bhavaraju et al. is the closest prior art which teaches the electrolytic reactor for preparing formate, include feeding carbon dioxide and water (see Fig. 2).  Bhavaraju et al. discloses this embodiment may eliminate the need for solvent in the catholyte (para 48).  In this embodiment, Bhavaraju et al. does not explicitly disclose any valves and/or regulators to adjust the flow rate of water vapor independent of carbon dioxide.  While Masel discloses formate produced is detected an analyzed (para 240), Masel’s electrochemical cell contains catholyte solution (Table 12).  Masel does not explicitly disclose water vapor being fed to the GDE.  It would not have been obvious to one of ordinary skill in the art to modify Bhavaraju et al. with Masel to adjust the flow rate of water vapor based on the measured concentration of formate because Masel et al. uses an electrochemical cell with a catholyte solution that is aqueous (Table 12) and thus the cathode would be saturated with liquid water.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794